DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In claim 1, 1st line, add “said apparatus” before “comprising” for clarity.
In claim 14, in the 2nd line of the “detecting” step, replace “he” with “the” before “entrance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the liquid metal recirculation flows" in the 2nd line of the “managing” step.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quota tion of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 567 296 B1, of which a copy of this document was provided with the Information Disclosure Statement dated December 17, 2020.
Regarding independent claims 1 and 14, as well as claim 3, EP ‘296 discloses a continuous casting apparatus and a method of its use (paragraphs [0036]-[0043]; and Figures 1-4), in which the apparatus/method comprise the following structural features/process steps:
providing a continuous casting mold (4) having an entrance end through which liquid metal (1) is introduced (see Figure 1);
providing an electromagnetic brake (EMBR) associated with the mold (4) (paragraphs [0037]-[0040]; and Figures 2-4);

positioning a detection means in the form of liquid metal level sensors (12, 13) that are located above and with respect to liquid metal (1), wherein the detection means (12, 13) provide data of each distance (from the respective sensor (12, 13) to the liquid metal level) to be acquired by the control and command unit (14), wherein the detection means (12, 13), in combination with the control and command unit (14), are operable to determine characteristic parameters and recirculation flows (9, 10) of liquid metal driven by the electromagnetic brake (paragraphs [0037]-[0043]; and Figures 2-4), wherein
the control and command unit (14) is capable of processing data of each distance from the respective sensor (12, 13) to the liquid metal level pertaining to an evolution speed of a surface profile at predetermined time intervals, including determining deviations from a spatial average of each distance for each of the detection means (12, 13) (paragraphs [0038]-[0043]; and Figures 2-4).
Regarding claim 4, the control and command unit (14) is configured to control the electromagnetic brakes so as to maintain uniformity of the surface profile (paragraphs [0037]-[0043]).
Regarding claim 5, the detection means include liquid metal level sensors (12, 13) to detect a reciprocal distance above a surface of the liquid metal (1), as shown in Figures 2-4.
Regarding claims 6 and 10, the sensors (12, 13) are optical or laser sensors (paragraph [0038]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 567 296 B1.
Regarding claims 7 and 9, although EP ‘296 discloses that the continuous casting mold (4) comprises walls defined by substantially flat plates located in opposite pairs and defining a generally rectangular slab (defining larger and smaller sides of the slab to be cast), EP ‘296 fails to explicitly teach providing the sensors aligned along an axis that is disposed parallel to the first pair of walls of larger sides.
However, it would have been obvious to one of ordinary skill in the art to provide different sizes of the continuous casting walls to define a rectangular slab (i.e. one side wall being larger than the other), in order to cast a slab of any desired rectangular shape, thus selectively providing the sensors to be parallel to either of the walls, in particular to the walls of larger sides since the sensors would serve to measure over a greater distance on the larger side compared to the smaller side, thus obtaining improved measurements with respect to the surface of the liquid metal (paragraphs [0038]-[0043]).
Regarding claim 11, although EP ‘296 discloses that the continuous casting mold (4) includes a submerged entry nozzle (3) that is configured to discharge the liquid metal (1) into the mold (4), EP ‘296 fails to explicitly teach that the nozzle is connected to the control and command unit.  However, it would have been obvious to one of ordinary skill in the art to have the nozzle to be connected to the control and command unit via a liquid metal flow sensor, in order to more accurately measure and control liquid metal flow based on the reading of the level sensors (paragraphs [0036]-[0043]; and Figures 1-4).
.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on December 27, 2021.  The amendment overcomes the prior objections to the abstract, as well as the prior 35 USC 112(b) rejections.  However, the applicants did not address the prior objection to claim 1, and a new objection is raised in claim 14 (see above section 1).  In addition, a new 35 USC 112(b) rejection is raised by the amendment to claim 14 (see above section 3).  The applicants have cancelled claim 2.  Claims 1 and 3-14 are currently under consideration in the application.

Applicants' arguments filed December 27, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 7 and 8 of the amendment, the applicants argued that the control and command unit (14) of EP ‘296 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        January 18, 2022